           Case: 1:17-md-02804 Doc #: 3358 Filed: 06/25/20 1 of 5. PageID #: 496011




                         June 24, 2020

                         Honorable Dan Aaron Polster
                         Carl B. Stokes United States Courthouse
                         801 West Superior Avenue, Courtroom 18B
                         Cleveland, Ohio 44113-1837


                         RE: Order Regarding Report and Recommendation Addressing Motion for
                         Common Benefit Fund, Doc ##3319, 3320.

                         Dear Judge Polster:

                                As invited by your June 3, 2020 order, the 36 undersigned Attorneys
                         General write as amici curiae to address Professor Rubenstein’s above-
                         referenced Report and Recommendation. We agree with Professor
                         Rubenstein’s conclusion that the common benefit fund motion “ask[s] [the
                         Court] to act on novel legal issues in a state of factual uncertainty.” Doc
                         #3319, at 6. Based on this assessment, we request you defer ruling on the
                         motion while negotiations on a global settlement continue. We believe a
                         successful conclusion to these negotiations will render the motion
                         unnecessary. At the very least, there is no need to enter a common benefit
                         order while COVID-19 court disruptions delay further opioid trial dates.

                                  As detailed in the National Association of Attorneys General’s
                         February 24 letter to this court (“the first NAAG letter”), Doc #3181, work
                         done by the Attorneys General has inured to the benefit of plaintiffs in this
                         MDL. The Attorneys General have made invaluable contributions to the
                         factual record, and they have brought critical pressure to bear on the MDL
                         defendants by creating the prospect of numerous state court trials raising
                         states’ stronger legal claims. See, e.g., Doc #3322, at 8-9 (“Following the
                         conclusion of [MDL] Track One, as the scope of the litigation and, in turn,
                         discovery expanded” to a “national basis” that “resulted in the production of
                         many additional documents . . . in the state court litigation (which would later
                         result in production into the MDL . . .).”).

                                 For the reasons more fully explained in the first NAAG letter and the
                         February 28 letter sent by three Attorneys General, Doc #3195, subjecting
                         Attorneys General litigating in state courts to the proposed common benefit
                         fund order would exceed an MDL court’s permissible jurisdiction. See In re
    1850 M Street, NW    Genetically Modified Rice Litig., 764 F.3d 864, 874 (8th Cir. 2014); In re
         Twelfth Floor   Showa Denko K.K. L.-Tryptophan Prods. Liability Litig.-II, 953 F.2d 162,
Washington, DC 20036     165-66 (4th Cir. 1992); Hartland v. Alaska Airlines, 544 F.2d 992, 1001 (9th
Phone: (202) 326-6000    Cir. 1976). Moreover, subjecting Attorneys General to the proposed common
https://www.naag.org/    benefit order raises profound federalism concerns in attempting to dictate the
                         terms of negotiation between states and their subdivisions. See, e.g., City of
     Case: 1:17-md-02804 Doc #: 3358 Filed: 06/25/20 2 of 5. PageID #: 496012




Columbus v. Ours Garage & Wrecker Serv., 536 U.S. 424, 437 (2002); Cmty. Commc’ns Co. v.
City of Boulder, 455 U.S. 40, 53-54 (1982). The modifications included in the revised proposed
order do not fix these flaws, as explained by the March 13 letter sent by Attorneys General
Paxton and Stein. Doc #3225.

        Although Professor Rubenstein did not evaluate our legal objections, he did take note of
the concern expressed in the first NAAG letter about the impact the motion may have on the
“complex, multi-party aggregate settlement negotiations [that] are underway.” Doc #3319, at 6.
Indeed, Attorneys General continue to negotiate with multiple defendants in the Opioid MDL in
an effort to reach a global settlement that would provide substantial sums of money to abating
the opioid epidemic. Although the COVID-19 pandemic has created various challenges in
connection with the negotiations, given the competing demands it has placed on Attorneys
General staff and the financial uncertainties it has created for companies, progress continues to
be made.

         The Attorneys General engaged in these efforts have made clear to the participating
defendants that they will have to create a fund for attorneys’ fees and costs, on top of the money
offered for abatement and damages, in order to obtain a consensus favoring a global settlement
among state and local governments. The Attorneys General also continue to engage in
conversations with members of the PEC and private counsel litigating opioid matters in state
court,1 on the amounts, terms, and structure of an acceptable fund for attorneys’ fees and costs.
The Attorneys General are encouraged by the progress being made on these issues with the
interested parties. As the first NAAG letter recognized, members of the PEC, and other lawyers
retained by local government plaintiffs in this MDL, have engaged in valuable work pursuing the
litigation on behalf of the parties in the MDL and have earned reasonable compensation from
those parties. The work of the Attorneys General to combat the opioid crisis, and to advance the
states’ investigations and litigation, has also benefitted the MDL parties, as well as the public at
large.

        Accordingly, in response to the first part of Professor Rubenstein’s first question, it is
nearly certain that any successful global settlement will include specific funds to compensate the
common benefit claims of all attorneys. Although significant hurdles still remain to reaching a
global settlement that has consensus support, a common benefit fund order will not be necessary
if such a settlement is reached.

        In response to the second part of Professor Rubenstein’s first question, the court can –
and should – wait to see if a global settlement emerges before taking the intrusive step of
requiring common benefit holdbacks. There is no urgency to enter such an order now when
COVID-19 has postponed all imminent state and federal court trial dates against MDL


1
  Evidencing the progress of these conversations, Attorney General Paxton announced on May
28 that he has entered an agreement with private counsel representing many Texas counties and
cities in the Texas state court Opioid MDL proceeding on the allocation of proceeds, including
attorneys’ fees, in the event of a global settlement. Obtaining their participation in a global
settlement is a significant advance, as they represent several of Texas’ most populous local
governments that opted out of the federal Opioid MDL negotiation class. Doc #3073-4, at 9-10.
     Case: 1:17-md-02804 Doc #: 3358 Filed: 06/25/20 3 of 5. PageID #: 496013




defendants, making it impossible to obtain judgments or one-off settlements from defendants
eager to avoid damning trials. But entry of a coercive common benefit fund order over the
objection of a substantial number of Attorneys General, or private counsel litigating opioid
matters in state court, will undo the progress made on reaching consensual resolution of
attorneys’ fees over the past several months. This risks leaving the parties at loggerheads over
the issue – and therefore a global settlement – until it can be definitively resolved by a higher
court.

         We understand the remainder of Professor Rubenstein’s questions to be focused on the
relationship between the PEC and private attorneys representing local governments (or non-
governmental plaintiffs) in state courts, so we leave them to others to answer.2 However,
because the fourth question relates to the size of a common benefit assessment, we reiterate the
view expressed in the first NAAG letter that the overall percentage of any settlement devoted to
attorneys’ fees – including the amount paid into a common benefit fund – must be fair and
appropriate. It must not improperly reduce relief to communities that have been harmed by the
devastating opioid crisis. As stated there, we desire to find a reasonable and equitable way that
all parties that have devoted substantial time and resources to this MDL and state court litigation
are fairly compensated, including private attorneys and Attorneys General Offices.

       We appreciate your thoughtful consideration of the issues that the Attorneys General
have raised to the common benefit fund motion. We emphasize our continued desire to work
collaboratively with you, the PEC, and the other private attorneys on finding resolution to the
attorneys’ fee issue, and our belief that no party involved in these complex negotiations can be
coerced into a settlement.

       Respectfully submitted,




Josh Stein                                            Ken Paxton
North Carolina Attorney General                       Texas Attorney General



Kevin G. Clarkson                                     Mark Brnovich
Alaska Attorney General                               Arizona Attorney General




2
  However, if the reference to “state court litigants” in Professor Rubenstein’s third question, or
to parties with “individually-retained plaintiffs’ attorneys” in his fifth question, is intended to
include the Attorneys General, we reiterate the jurisdictional and federalism objections raised in
the first NAAG letter against the taxation of states through a common benefit order.
    Case: 1:17-md-02804 Doc #: 3358 Filed: 06/25/20 4 of 5. PageID #: 496014




Xavier Becerra                             Phil Weiser
California Attorney General                Colorado Attorney General



William Tong                               Kathleen Jennings
Connecticut Attorney General               Delaware Attorney General



Karl A. Racine                             Clare E. Connors
District of Columbia Attorney General      Hawaii Attorney General



Lawrence Wasden                            Kwame Raoul
Idaho Attorney General                     Illinois Attorney General



Curtis T. Hill, Jr.                        Tom Miller
Indiana Attorney General                   Iowa Attorney General



Derek Schmidt                              Daniel Cameron
Kansas Attorney General                    Kentucky Attorney General



Jeff Landry                                Aaron M. Frey
Louisiana Attorney General                 Maine Attorney General



Brian Frosh                                Maura Healey
Maryland Attorney General                  Massachusetts Attorney General



Dana Nessel                                Keith Ellison
Michigan Attorney General                  Minnesota Attorney General
    Case: 1:17-md-02804 Doc #: 3358 Filed: 06/25/20 5 of 5. PageID #: 496015




Lynn Fitch                                 Eric S. Schmitt
Mississippi Attorney General               Missouri Attorney General



Douglas Peterson                           Aaron D. Ford
Nebraska Attorney General                  Nevada Attorney General



Gordon MacDonald                           Gurbir S. Grewal
New Hampshire Attorney General             New Jersey Attorney General



Hector Balderas                            Wayne Stenehjem
New Mexico Attorney General                North Dakota Attorney General



Ellen F. Rosenblum                         Josh Shapiro
Oregon Attorney General                    Pennsylvania Attorney General



Peter F. Neronha                           Herbert H. Slatery III
Rhode Island Attorney General              Tennessee Attorney General



Mark R. Herring                            Joshua L. Kaul
Virginia Attorney General                  Wisconsin Attorney General
